     Case 2:09-cr-00113-GMN-EJY Document 547 Filed 02/12/21 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
       UNITED STATES OF AMERICA,                             Case No. 2:09-cr-00113-GMN-EJY
 4
                      Plaintiff,
 5            v.                                                           ORDER
 6     LUIS VEGA-RUBIO, et al.,
 7                    Defendants.
 8

 9           Presently before the Court is Defendant Jose Lopez-Buelna’s (“Lopez-Buelna”) Second

10    Motion for Status. ECF No. 546. On October 19, 2020, Defendant Lopez-Buelna filed his First

11    Motion for Status (ECF No. 544) seeking an update from the Court regarding his Motion for

12    Compassionate Release. On October 21, 2020, Judge Navarro issued a Minute Order granting

13    Defendant’s First Motion for Status. ECF No. 545. Judge Navarro advised Defendant that the

14    Court issued an August 13, 2020 Order denying his Motion for Compassionate Release (ECF No.

15    542), and instructed the Clerk’s Office to send Defendant a copy of the same Order. Id.

16           Defendant Lopez-Buelna’s instant Motion for Status again seeks an update regarding his

17    Motion for Compassionate Release. ECF No. 546 at 1. This Motion also requests the Court “file

18    [his] letter in the Court.” Id. The Court grants Defendant’s Second Motion for Status to the extent

19    that it confirms, for a second time, that Judge Navarro entered an Order denying Defendant Lopez-

20    Buelna’s Motion for Compassionate Release. The Court further advises Defendant that his

21    submissions are automatically filed on the Electronic Court Filing System.

22           Accordingly,

23           IT IS HEREBY ORDERED that Defendant Jose Lopez-Buelna’s Second Motion for Status

24    (ECF No. 546) is GRANTED confirming, for a second time, that Judge Navarro entered an Order

25    denying Defendant’s Motion for Compassionate Release.

26

27

28

                                                      1
     Case 2:09-cr-00113-GMN-EJY Document 547 Filed 02/12/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that the Clerk’s Office shall send Defendant another copy of

 2    the Court’s Order Denying Defendant Jose-Lopez Buelna’s Motion for Compassionate Release.

 3    ECF No. 542.

 4          DATED THIS 12th day of February, 2021.

 5

 6

 7                                             ELAYNA J. YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  2
